           Case 1-18-46141-ess             Doc 22       Filed 01/12/19   Entered 01/16/19 11:14:37




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                             Chapter 13

KELVIN D PAYTON,                                                   Case No. 18-46141-ess

                                    Debtor.
------------------------------------------------------------x

                                              SCHEDULING ORDER

        WHEREAS, on October 25, 2018, Kelvin D Payton filed a petition for relief under Chapter 13 of

the Bankruptcy Code; and

        WHEREAS, on November 8, 2018, the Debtor filed a Chapter 13 plan, containing a request to

participate in the Court’s Loss Mitigation program with creditor Wells Fargo Home Mortgage, with

respect to the property located at 114-16 173rd Street, Jamaica, New York 11434, and the loan ending in

2818; and

        WHEREAS, on November 28, 2018, Wells Fargo Bank, N.A. as servicing agent for Morgan

Stanley Mortgage Capital Holdings LLC, successor-in-interest by merger to Morgan Stanley Mortgage

Capital, Inc., filed an affirmation in opposition to the Loss Mitigation request, with respect to a loan

ending in 2818.

        NOW THEREFORE, it is hereby

        ORDERED, that the Court will hold a hearing on the Loss Mitigation request and the opposition

thereto, on February 12, 2019, at 2:30 p.m., before the Honorable Elizabeth S. Stong, United States

Bankruptcy Court, 271-C Cadman Plaza East, Courtroom 3585, Brooklyn, New York 11201.




                                                                          ____________________________
      Dated: Brooklyn, New York                                                  Elizabeth S. Stong
             January 12, 2019                                             United States Bankruptcy Judge
         Case 1-18-46141-ess      Doc 22    Filed 01/12/19   Entered 01/16/19 11:14:37




TO:

Kelvin D Payton
114-16 173rd St
Jamaica, NY 11434

Norma E Ortiz
Ortiz & Ortiz LLP
32-72 Steinway Street
Suite 402
Astoria, NY 11103

Marianne DeRosa
Standing Chapter 13 Trustee
125 Jericho Tpke
Suite 105
Jericho, NY 11753

Aleksandra K. Fugate, Esq.
WOODS, OVIATT, GILMAN LLP
Attorneys for Secured Creditor
700 Crossroads Building, Two State Street
Rochester, New York 14614
